FINAL COPY
294 Ga. 530


           S13A1601. FORD MOTOR COMPANY v. CONLEY et al.


       NAHMIAS, Justice.

       In December 2007, appellees Jordan and Renee Conley filed a product

liability lawsuit against appellant Ford Motor Company in the State Court of

Cobb County, based on a single-vehicle rollover accident that occurred in April

2006.1 After nearly two years of pretrial discovery and motions practice, the

case went to trial on November 9, 2009. The jury, which was not qualified as

to relationships with any of Ford’s insurers, returned a verdict in favor of Ford

on November 19. The trial court entered judgment on the verdict on November

30, 2009, and the Conleys did not file an appeal.

       Based on information about Ford’s insurers that came to light more than

a year later, however, the Conleys filed a motion for new trial on July 15, 2011.

On January 5, 2012, the trial court granted that motion.                       Ford filed an

application for interlocutory appeal, which the Court of Appeals granted. The


       1
        Renee Conley brought the lawsuit as the next friend of Jordan Conley, her minor child who
was severely injured in the accident, and as the survivor of her mother, Martha Pendleton, a
passenger who died in the accident.
Court of Appeals judges divided evenly on the disposition of the appeal, so the

case was transferred to this Court for decision. See Ga. Const. of 1983, Art. VI,

Sec. V, Par. V (“In the event of an equal division of the Judges [of the Court of

Appeals] when sitting as a body, the case shall be immediately transferred to the

Supreme Court.”). We heard oral arguments on September 21, 2013, and now,

after careful consideration of the record and the contentions of the parties, we

affirm the judgment of the trial court. In doing so, we reiterate the high hurdles

that must be surmounted before an untimely, “extraordinary” motion for new

trial may be granted, but we conclude that the trial court did not abuse its

discretion in ruling that the Conleys met that burden under the particular

circumstances of this case.

      1.    Factual and Procedural Background

      (a)   The Original Conley v. Ford Motor Company Proceeding

      On December 7, 2007, in their first set of interrogatories during discovery

in the original proceeding, the Conleys requested information about Ford’s

insurers. There is no dispute that this was an appropriate topic for pretrial

discovery. Georgia’s civil discovery statute specifically says:

            A party may obtain discovery of the existence and contents of

                                        2
       any insurance agreement under which any person carrying on an
       insurance business may be liable to satisfy part or all of a judgment
       which may be entered in the action or to indemnify or reimburse for
       payments made to satisfy the judgment. . . .

OCGA § 9-11-26 (b) (2). In addition, under longstanding Georgia law, a

plaintiff is entitled to obtain information about insurers who may cover a

judgment against the defendant in order to determine whether the trial jury

should be qualified as to relationships with such insurers. See OCGA §

15-12-135 (a) (requiring the disqualification of all trial jurors who are “related

by consanguinity or affinity to any party interested in the result of the case”);

Shipman v. Johnson, 89 Ga. App. 620, 622 (80 SE2d 717) (1954) (“It is well

settled that stockholders of an insurance company which carries liability

insurance indemnifying a party to an action from a judgment against it in that

case are ‘interested in the result of the case’ and not qualified to serve as

jurors . . . .”).

       The insurance interrogatory that the Conleys posed, and Ford’s answer in

response, were as follows:

              5. Please state whether or not Ford carried casualty or
       liability insurance to insure against the Subject Incident, [sic] if
       Ford carried casualty and/or liability insurance, please state for each
       coverage:

                                         3
            (a) The full name of the insuring company;
            (b) The policy limits;
            (c) The effective date of the policy; and
            (d) The issuing agent.

      ANSWER:

            Subject to and without waiving its objections, Ford states it
      has sufficient resources to cover any judgment which could be
      reasonably rendered in this case, if any.

            Ford objects to this Interrogatory as it is overly broad and
      seeks information that is irrelevant and not reasonably calculated to
      lead to the discovery of admissible evidence. To the extent this
      Interrogatory asks for more information, Ford objects as it seeks the
      discovery of confidential or proprietary information or documents.

In their first set of document requests, also sent on December 7, 2007, the

Conleys similarly asked for Ford’s insurance information:

             10. All insurance agreements or policies under which any
      person or entity carrying on an insurance business may be liable to
      satisfy part or all of a judgment which may be rendered in this
      action or to indemnify or reimburse for payments made to satisfy
      any judgment.

Ford’s response was essentially identical to its answer to Interrogatory No. 5:

Ford said that it had sufficient resources to cover any reasonable judgment and

then objected in the same way to the document request. Indeed, Ford objected,

in the same sort of imprecise and formulaic manner, to almost all of the


                                       4
Conleys’ discovery requests: 37 of Ford’s 40 interrogatory answers contained

objections, as did 68 of Ford’s 70 responses to document requests, although as

with Interrogatory No. 5 and Document Request No. 10, many of the discovery

responses that included objections also included information that, to varying

degrees, appeared to satisfy the request.

       After receiving Ford’s responses, the Conleys sent Ford a letter pursuant

to Uniform Superior Court Rule 6.4 (B) on March 11, 2008.2 The letter

identified Interrogatory No. 5, among many others, as requiring further answer:

              We specifically ask that Ford withdraw all general objections
       that it incorporates into each interrogatory. Ford has basically
       lodged an objection to each interrogatory.

             Plaintiff also specifically requests that Ford withdraw
       objections to the following interrogatories and answer each within
       the scope of all vehicles for which information is requested,
       including Lincoln Aviators:

               Interrogatories 1-3, 12, 14-16, 19, 22, 25, 26, 31-34, 37-39.

       With respect to the following interrogatories we request that you

       2
         The case was actually in state court, but Uniform Superior Court Rule 6.4 (B) is identical
to Uniform State Court Rule 6.4 (B). The rule says, in relevant part:
                Prior to filing any motion seeking resolution of a discovery dispute, counsel
       for the moving party shall confer with counsel for the opposing party in a good faith
       effort to resolve the matters involved. At the time of filing the motion, counsel shall
       also file a statement certifying that such conference has occurred and that the effort
       to resolve by agreement the issues raised failed.

                                                5
        withdraw the specific objections and answer the questions posed
        instead of providing self-serving answers that do not respond to the
        question posed. Additionally, Plaintiff requests that the responses
        include all vehicles outlined in the specific questions, including
        Lincoln Aviators.

               Interrogatory 5-10, 12-15, 17 (as to all vehicles for which
        information is sought), 18, 20, 21, 23 (with respect to number 23 –
        Ford states that it will produce certain documents, please confirm
        that these documents have been produced), 27-29, 36.

The Conleys’ letter similarly asked that Ford “withdraw specific objections,

respond to the requests as written, . . . and/or fully respond to the following:

Request for Production No. 3, 5-13, 15-20, 22-25, 27-47, 49, 51-53, 55, 56, 58-

63, 65.”

        In response, Ford sent a letter to the Conleys on March 21, 2008, which

said:

        Ford’s answers and objections to Plaintiff’s Interrogatories,
        including interrogatory nos. 1-3, 5-10, 12-23, 25-29, 31-34, and 36-
        39, are proper and appropriate under the Georgia Rules of Civil
        Procedure. Accordingly, Ford maintains its answers and objections
        to these requests. . . . In addition, your letter raises general, broad
        complaints regarding Ford’s answers and objections but fails to
        address particular interrogatories with the specific grounds for your
        complaints. Such general, conclusory objections to Ford’s answers
        do not provide Ford with sufficient information to meaningfully
        respond to each listed interrogatory.

Ford’s letter included an essentially identical statement in response to the

                                          6
Conleys’ request that Ford withdraw its objections and provide full responses

to the document requests.

      There was no further communication during discovery regarding Ford’s

insurance. The Conleys moved to compel Ford to respond to a few requests

made later in the discovery process, but they did not file a motion to compel as

to Interrogatory No. 5 or Document Request No. 10. Neither the Conleys nor

Ford listed on the pretrial order that jurors should be qualified based on Ford’s

insurers. The Conleys also did not request that jurors be qualified based on

Ford’s insurers during jury selection; the jury questionnaire did not include any

questions about potential jurors’ relationships with insurance companies; and

the trial court did not ask Ford about its insurers. The jury found in favor of

Ford; the court entered judgment on the defense verdict; and the Conleys did not

appeal.

      (b)   Young v. Ford Motor Company

      On June 13, 2011, about 19 months after the judgment in the Conleys’

case was entered, the case of Young v. Ford Motor Company began trial in

Cobb County State Court before the same judge that had presided over the

Conleys’ case and with at least two of the same lawyers representing Ford.

                                       7
During discovery, the Youngs sent Ford two requests for insurance information,

much as the Conleys had done. Ford responded in much the same way, saying,

“Ford has sufficient resources to satisfy any judgment that reasonably could be

expected to be awarded as damages in this action, if any”; Ford’s responses in

Young did not, however, also include an objection. Like the Conleys, the

Youngs did not file a motion to compel further answers to its requests for

insurance information.

      However, the Youngs proposed in their pretrial order that the jury be

qualified for relationships with American International Specialty Lines

Insurance Company, Lloyds of London, and any other insurer that would

provide coverage for Ford. It is unclear from the record where the Youngs got

the names of those two specific insurance carriers, but it appears that one of the

Youngs’ lawyers knew them from a case over which he had presided when he

was a state court judge and qualified a jury as to Ford’s insurers. In response,

Ford submitted its own pretrial order, which stated: “Ford objects to any

reference to an alleged insurer of Ford. Ford has sufficient resources to satisfy

any judgment that reasonably could be expected to be awarded as damages in

this action, if any.”

                                        8
       At the end of the first full day of voir dire, the Youngs asked that Ford put

on the record that Ford was not insured by any companies that could cover a

potential judgment in the case, and the court made it clear that, to avoid a

mistrial, the jury would need to be qualified as to Ford’s insurers. Ford’s

counsel said that he had made inquiries over the preceding weekend and,

“consistent with our discovery responses here,” Ford had “no insurance that

would be applicable to satisfy a judgment in this case.” The next morning,

however, just before the parties began to strike the jury, Ford’s counsel reported

that Ford did, in fact, have numerous excess coverage insurance policies that

might cover a judgment.

       The court then declared a mistrial and revoked the pro hac vice admission

of Ford’s attorneys on the grounds that they had violated Georgia Rules of

Professional Conduct Rules 3.3 (candor toward the tribunal) and 3.4 (fairness

to opposing party and counsel).3 The Youngs also moved to sanction Ford by

striking its answer to the complaint. After holding an evidentiary hearing on



       3
          The attorneys appealed, and the Court of Appeals vacated the revocation order and
remanded the case, holding that the trial court failed to give the attorneys notice and a meaningful
opportunity to be heard before deciding the revocation issue. See Ford Motor Co. v. Young, 322 Ga.
App. 348 (745 SE2d 299) (2013).

                                                 9
June 20, 2011, the trial court decided that the appropriate sanction was to

instruct the jury that it was established that Ford “failed to adequately warn

consumers of the danger of a seatbelt during rollovers.” The Young case then

settled.

      (c)   The Conleys’ Motion for New Trial

      Based on the information about Ford’s insurers that came to light during

the sanctions hearing in Young, the Conleys filed a motion for new trial on July

15, 2011, arguing that they were entitled to a new trial on the ground that the

jury that decided their case had not been properly qualified. After holding an

evidentiary hearing, the court granted a new trial on January 5, 2012, concluding

that by failing to disclose its insurance coverage, Ford had violated OCGA § 9-

11-26 (b) (2) and the court’s pretrial scheduling order, which required the

parties to comply with the Uniform State Court Rules in completing their

proposed pretrial orders.

      Relying on testimony given in Young by Ford’s in-house counsel, the trial

court found that Ford has maintained insurance to cover product liability claims

like the Conleys’ since 1999 but, “as a general corporate practice, in all



                                       10
jurisdictions, does not disclose any insurance when responding to discovery.”4

The lawyer had testified that Ford did not respond to requests for insurance

information “as a matter of course,” explaining that “Ford has also had courts

say we don’t have to produce the information. . . . Where it is an issue and it’s

required, it has been produced.” The Ford lawyer added, “Insurance is rarely an

issue in most of the cases that we see where the requests have been asked. The

issue is, does Ford have sufficient assets to cover a judgment. When we respond

that we do, the issue rarely progresses [from] there.” The Youngs had also

presented evidence that Ford was aware that in Georgia courts, a jury is

supposed to be qualified as to insurers that may be liable for a judgment.

       The trial court found that Ford’s concealment of its insurance coverage

from the Conleys was “willful” and “intentional” and excused the Conleys from

being required to request jury qualification with respect to Ford’s insurers in

order to preserve that issue for later challenge. The court concluded that the

Conleys “had no reason to know, or even suspect, that insurance coverage



       4
           At the motion for new trial hearing, the Conleys submitted as evidence the transcript of the
Young sanctions hearing, without objection from Ford. During that sanctions hearing, the Youngs
presented excerpts from the video deposition of Ford’s in-house lawyer who managed product
liability litigation and previously managed the discovery for all of Ford’s litigation nationwide.

                                                  11
existed at the time of trial” and did not have the burden “to ferret out

information that was clearly required to be produced under Georgia law.”

Finally, citing Atlanta Coach Co. v. Cobb, 178 Ga. 544 (174 SE 131) (1934), the

court presumed that the Conleys had been harmed by Ford’s conduct, because

“under Georgia law, the harm is presumed when there is a failure to qualify a

jury as to a Defendant’s insurance carriers.”

               (d)     The Court of Appeals’ Opinions

       At Ford’s request, the trial court certified its new trial order for immediate

review, and the Court of Appeals granted Ford’s application for interlocutory

appeal. See OCGA § 5-6-34 (b). However, the Court of Appeals then divided

equally on the disposition of the appeal.5

       In concluding that the trial court’s judgment should be affirmed, Presiding

Judge Barnes’s opinion said that Ford’s responses to the Conleys’ insurance

questions

       5
          Five judges voted to reverse the trial court’s judgment, and a total of five judges voted to
affirm; Judges Miller and Dillard were disqualified. Although the unpublished opinions of Presiding
Judge Barnes (joined by Presiding Judge Doyle and Judge McFadden) and Presiding Judge Ellington
(joined by Chief Judge Phipps, Presiding Judge Barnes, and Judge McFadden) were both referred
to as “dissents” and referred to the opinion of Judge Boggs (joined by Presiding Judge Andrews and
Judges Ray, Branch, and McMillan) as the “majority,” the equal division of the court means that no
opinion was truly a majority or a dissent. For ease of reference, we will refer simply to the “Barnes
Opinion,” the “Ellington Opinion,” and the “Boggs Opinion.”

                                                 12
      could be interpreted by a reasonable attorney as stating that [Ford]

      was self-insured, and the fact [that Ford] went on to include the

      same boilerplate objections it made to virtually every interrogatory

      and request to produce does not change the fact that the response

      was misleading and excused the [Conleys] from filing a motion to

      compel.



Barnes Op. at 3. The opinion added that the failure to qualify the jurors as to

Ford’s insurers required harm to the Conleys to be presumed under Atlanta

Coach, 178 Ga. at 551-552, and Smith v. Crump, 223 Ga. App. 52, 56 (476

SE2d 817) (1996). See Barnes Op. at 3. Emphasizing the deference owed to the

trial court’s fact finding and discretion in this context, the Barnes Opinion saw

no basis to reverse the new trial ruling. See id. at 3-4.

      Reaching the same conclusion, Presiding Judge Ellington’s opinion

observed that

      a party should not be able to ignore an opposing party’s objections
      to its discovery requests, take its chances at trial, and then file a
      motion for new trial at any time . . . . But, by equal measure, a party

                                        13
       should not be able to refuse to respond fully and honestly to
       discovery requests about its insurance coverage — where such
       information is relevant and necessary to the selection of a properly
       qualified jury — and also cloak the fact that it is refusing to provide
       the information as Ford did . . . in this case.

Ellington Op. at 2-3 (footnote omitted). Both the Barnes and Ellington Opinions

also argued that the Court of Appeals should follow its recent decision in Reese

v. Ford Motor Co., 320 Ga. App. 78 (738 SE2d 301) (2013).6

       In concluding that the trial court’s judgment should be reversed, Judge

Boggs’s opinion viewed Ford’s “arguably incomplete” discovery responses and

objections as placing the Conleys “on notice that Ford may have had at least

some insurance coverage applicable to [their] claim,” noting that the Conleys’

letter requesting that Ford lift the objections “indicates that [they were] aware

of the deficiencies in Ford’s answer and objection.” Boggs Op. at 8, 10. The

Boggs Opinion said that the trial court therefore erred in finding a

misrepresentation by Ford sufficient to excuse the requirements that the Conleys

pursue further discovery and object to the jury’s not being qualified as to Ford’s


       6
          In Reese, the trial court granted the plaintiffs’ extraordinary motion for new trial after
proceedings similar to those in this case. See id. at 81. The Court of Appeals affirmed that ruling,
holding that the trial court had not abused its discretion because Ford had “intentionally provided
misleading discovery responses, which resulted in the jury not being properly qualified.” Id. at
80-81. Ford’s petition for certiorari in Reese is pending before this Court. See Case No. S13C1019.

                                                14
insurers. See id. at 11.

      Judge Boggs’s opinion also focused on the “stringent requirements for the

grant of an extraordinary motion for new trial,” arguing that Reese did not apply

those requirements and should be overruled. Boggs Op. at 11-12 (emphasis in

original). The Conleys did not satisfy those requirements, the Boggs Opinion

concludes, because they failed to exercise due diligence in identifying Ford’s

insurers and also showed no actual harm from the failure to qualify the jurors

as to those insurers, contending that Atlanta Coach’s presumption of harm

should not apply under these circumstances. See Boggs Op. at 14-15.

      Because the Court of Appeals was equally divided, the case was

transferred to this Court for decision.

      2.    The Standard for Granting an Extraordinary Motion for New Trial

      The core issues in this case are the alleged discovery violation involving

Ford’s responses to requests about its insurance coverage and the effect of that

alleged violation on the qualification of the jury that decided the Conleys’ case

at trial. Those issues are presented, however, in the context of an extraordinary

motion for new trial in a civil case — the Conleys’ effort to obtain a new trial

initiated many months after the entry of judgment against them. It is true, as the

                                          15
Conleys and the Barnes Opinion point out, that appellate courts must accord

substantial deference to a trial court’s decision on an extraordinary motion for

new trial. We review the trial court’s findings of fact under the clearly

erroneous standard, meaning that we must uphold a finding if there is any

evidence in the record to support it. See Singh v. Hammond, 292 Ga. 579, 581

(740 SE2d 126) (2013). And we review the trial court’s ultimate ruling on such

a motion only for abuse of discretion. See Smith v. Smith, 293 Ga. 563, 566

(748 SE2d 456) (2013); Tedoff v. B & L Service Co., 167 Ga. App. 452, 452

(306 SE2d 719) (1983).7 However, that discretion is not unfettered. As always,

the trial court’s discretion must be exercised in conformity with the governing

legal principles, and the facts that the court must find and that we must evaluate

on appeal are those relevant to determining whether the legal requirements were

satisfied. See State v. Pickett, 288 Ga. 674, 679 (706 SE2d 561) (2011) (“If the


       7
          In its amicus curiae brief in support of Ford, the Georgia Chamber of Commerce argues
that we should apply the de novo standard of review because the new trial grant in this case was
based on a “special ground” rather than the “general grounds.” See Stevens v. Wright Contracting
Co., 92 Ga. App. 373, 378-379 (88 SE2d 511) (1955) (treating the failure to qualify the jury as to
an insurer as a “special ground”). But special grounds are properly reviewed de novo only when they
involve pure questions of law. See O’Neal v. State, 285 Ga. 361, 363 (677 SE2d 90) (2009) (holding
that we review “special grounds involving a question of law . . . de novo and reverse if the trial court
committed legal error” (citation omitted; emphasis added)). The Conleys’ motion did not present
a pure question of law, but rather a mixed question of law and fact to which the abuse of discretion
standard applies.

                                                  16
trial court significantly misapplies the law or clearly errs in a material factual

finding, the trial court’s exercise of discretion can be affirmed only if the

appellate court can conclude that, had the trial court used the correct facts and

legal analysis, it would have had no discretion to reach a different judgment.”).

Thus, it is appropriate to begin with a discussion of the fundamental

requirements that apply in the procedural posture of this case.

      The Georgia Code draws a distinction between timely, or ordinary,

motions for new trial and untimely, or extraordinary, motions for new trial. The

statute generally authorizing motions for new trial says: “All motions for new

trial, except in extraordinary cases, shall be made within 30 days of the entry of

the judgment on the verdict or entry of the judgment where the case was tried

without a jury.” OCGA § 5-5-40 (a) (emphasis added). Extraordinary motions

for new trial are permitted only in limited circumstances. The next section of

the Code specifies that “[w]hen a motion for a new trial is made after the

expiration of a 30 day period from the entry of judgment, some good reason

must be shown why the motion was not made during such period, which reason

shall be judged by the court.” OCGA § 5-5-41 (a) (emphasis added). Thus,

when a motion for new trial is untimely, before considering the merits of the

                                       17
motion, the court must determine if the delay in filing the motion should be

excused by good cause.

      Untimely efforts to obtain a new trial have long been disfavored by the

law because they work to undermine the finality of judgments and the reliance

that litigants are normally entitled to place on final decisions rendered in our

courts. See Roddenbery v. Roddenbery, 255 Ga. 715, 717 (342 SE2d 464)

(1986) (“Extraordinary motions for a new trial are not favored, and a stricter

rule is applied to an extraordinary motion for a new trial based on the ground of

newly available evidence than to an ordinary motion on that ground.” (citations

and punctuation omitted)). Accordingly, re-opening judgments in this manner

should not be commonplace, but rather is warranted only in truly

“extraordinary” circumstances. See Usry v. Cato, 170 Ga. 358, 359 (153 SE 23)

(1930) (discussing with approval the trial court’s statement that “[a]n

extraordinary motion [for new trial] should be granted within the meaning of the

word itself, something extraordinary, something unusual, something which

entered into the trial of the case and which was not discovered and could not

have been discovered [earlier]”). See also Harris v. Hull, 70 Ga. 831, 838-839

(1883) (“It is certainly to the interest of parties, as well as the public, that there

                                         18
should be an end of litigation. . . . Litigation should never be protracted where

this, with due regard to the rights of parties, can possibly be avoided. Interest

rei publicæ ut sit finis litium[8] is a maxim so old that its origin is hidden in a

remote antiquity, and the policy which it inculcates is so essential as not to

admit of question or dispute.”).

        Except for the requirement in OCGA § 5-5-41 (a) that the moving party

show a “good reason” for not seeking a new trial within 30 days of the

judgment, the requirements for extraordinary motions for new trial are not

specified by statute but instead are the product of case law that draws on the

statutory requirements for ordinary motions for new trial. See Drane v. State,

291 Ga. 298, 300 (728 SE2d 679) (2012). Both Ford and its amicus discuss the

six-part test set forth by this Court for the grant of an extraordinary motion for

new trial based on the alleged post-trial discovery of new evidence.9 However,

        8
          Interest rei publicæ ut sit finis litium is Latin for “it concerns the state that there be an end
to lawsuits.” Black’s Law Dictionary 730 (5th ed. 1979).
        9
           The six requirements that must all be met before a motion brought on this ground can
succeed are well settled: the moving party must show (1) that the newly discovered evidence has
come to his knowledge since trial; (2) that want of due diligence was not the reason the evidence was
not acquired sooner; (3) that the evidence was so material it would probably produce a different
verdict; (4) that it is not cumulative only; (5) that the affidavit of the witness is attached to the
motion or its absence accounted for; and (6) that the new evidence does not operate solely to
impeach the credibility of a witness. See, e.g., Smith, 293 Ga. at 566; Drane, 291 Ga. at 300. See
also OCGA § 5-5-23 (“A new trial may be granted in any case where any material evidence, not

                                                    19
“‘the late filing of a motion for new trial may also be predicated on

circumstances other than newly discovered evidence.’” Fowler Properties, Inc.

v. Dowland, 282 Ga. 76, 79 (646 SE2d 197) (2007) (citation omitted). See also

OCGA § 5-5-25 (“In all motions for a new trial on other grounds not provided

for in this Code, the presiding judge must exercise a sound legal discretion in

granting or refusing the same according to the provisions of the common law

and practice of the courts.”).

       The Conleys’ motion was based on information that they discovered about

Ford’s insurers after trial, but that is not the type of newly discovered evidence

contemplated by the cases cited by Ford and its amicus, because it is not

evidence related to witnesses and exhibits that allegedly should have been

considered by the jury in reaching its verdict. Instead, the new evidence here

implicates the Conleys’ right to a “competent and impartial jury,” Atlanta

Coach, 178 Ga. at 549, by calling into question the jury’s qualification to decide

the case at all.

       Thus, the trial court was not required to apply the test used in cases


merely cumulative or impeaching in its character but relating to new and material facts, is discovered
by the applicant after the rendition of a verdict against him and is brought to the notice of the court
within the time allowed by law for entertaining a motion for a new trial.”).

                                                  20
dealing with newly discovered trial evidence, but it was not free to exercise its

discretion without constraint. Any party making an extraordinary motion for

new trial must meet two fundamental requirements. First, regardless of the basis

for an extraordinary motion for new trial, OCGA § 5-5-41 (a) requires the

moving party to show a “good reason” why the motion was not filed during the

30-day period after the entry of judgment. Good reason exists only where the

moving party exercised due diligence but, due to circumstances beyond its

control, was unable previously to discover the basis for the claim it now asserts.

See Harper v. Mayes, 210 Ga. 183, 183 (78 SE2d 490) (1953) (“[The]

extraordinary state of facts must have been unknown to the movant or his

counsel at the time when an ordinary motion for a new trial could have been

filed, and impossible. . . to [have been] ascertain[ed] by the exercise of proper

diligence for that purpose.”). Compare Martin v. Children’s Sesame, Inc., 188

Ga. App. 242, 242 (372 SE2d 648) (1988) (holding that “good reason” existed

where the plaintiffs filed their motion for new trial five days late because the

clerk’s office twice informed them that the judgment had been entered five days

after it actually was entered), with Mize v. Regions Bank, 265 Ga. App. 635,

636 (595 SE2d 324) (2004) (affirming the denial of an extraordinary motion for

                                       21
new trial where the moving party’s mistake in reading the date on an order was

“entirely attributable to . . . himself”).

      Second, before any motion for new trial — timely or untimely — may

be granted, the moving party must show that the error alleged as the basis for the

motion was materially harmful. See OCGA § 9-11-61 (“The court at every

stage of the proceeding must disregard any error or defect in the proceeding

which does not affect the substantial rights of the parties.”); Atlanta Coach, 178

Ga. at 551 (“This court has several times stated that in order to reverse a

judgment both error and injury must affirmatively appear . . . .”); Eberhardt v.

Bennett, 163 Ga. 796, 803 (137 SE 64) (1927) (“[I]t is not every error which

will warrant the grant of a new trial. To warrant a new trial there must be

substantial error, the withholding from a party of a substantial right, which

harms him by depriving him of something to which he was entitled in the

exercise of his right to a fair and lawful trial.”). If the error alleged was not

materially prejudicial — if the party was not thereby deprived of a fair trial –

then there is no justification for requiring another trial of the same case.

      Several decisions of the Court of Appeals demonstrate the application of

these two requirements. For example, in Jones v. Cooke, 169 Ga. App. 516 (313

                                             22
SE2d 773) (1984), the trial court entered a default judgment against the

defendant that exceeded the amount the plaintiff had prayed for, which was a

violation of OCGA § 9-11-54 (c) (1), and the defendant did not get notice of the

judgment until four months after it was entered. See Jones, 169 Ga. App. at

516-517.    The Court of Appeals reversed the denial of the defendant’s

extraordinary motion for new trial, explaining that he “had both an excuse for

delay in filing his motion . . . and also a sufficient ground to set aside the verdict

and judgment.” Id. at 517. In Union Life Ins. Co. v. Aaronson, 109 Ga. App.

384 (136 SE2d 142) (1964), the plaintiff told the defendant that it had requested

and received a continuance from the court to allow for settlement negotiations,

but the plaintiff did not actually request a continuance, went to trial, and, in the

absence of the defendant, introduced evidence and obtained a verdict and

judgment in its favor. See id. After the judgment, the plaintiff continued to tell

the defendant that it was open to settlement; the defendant learned of the

judgment only when a levy was made on his property. See id. The Court of

Appeals held that those facts “constitute (a) an excuse for delay in filing so as

to authorize the trial judge to entertain and hear the delayed motion [for new

trial], and (b) a sufficient ground to set aside the verdict and judgment.” Id.

                                         23
      In sum, the two basic requirements that the trial court must find to be

established before granting any extraordinary motion for new trial are that the

error the moving party now asserts (1) could not have been discovered and

raised in a timely manner if the party had acted with due diligence and (2)

materially harmed the party.

      3.    The Conleys’ Extraordinary Motion for New Trial

      We now consider whether the trial court properly determined that the

Conleys met the due diligence and material harm requirements for an

extraordinary motion for new trial on the jury qualification ground they raised.

      (a)   Due Diligence

      It is undisputed that the Conleys actually learned that Ford had insurers

who could have provided coverage for their case only after Ford’s insurance

information was revealed during the Young proceedings. The Conleys then

promptly sought a new trial, claiming that the jury in their case should have

been qualified as to Ford’s insurers. But the Conleys filed their motion for new

trial more than a year after trial, after the jury returned its verdict in favor of

Ford, and after the judgment was entered, making it an extraordinary motion.

      Ford contends that the Conleys could have learned about Ford’s insurers

                                        24
before trial had they exercised due diligence in discovery. As a result, Ford

argues, the Conleys waived their right to seek jury qualification as to the

insurers at trial and also cannot justify the untimeliness of their motion for new

trial. Ford relies on cases like Patterson Bank v. Gunter, 263 Ga. App. 424 (588

SE2d 270) (2003), which held that, “[a]fter verdict, a litigant cannot obtain a

new trial by reason of the fact that a juror is disqualified by relationship, unless

the litigant can show that before the verdict it and its counsel did not know of

the relationship and could not have discovered the relationship by the exercise

of ordinary diligence.” Id. The trial court, however, found that the Conleys’

failure to discover the insurer information earlier was not their fault, but rather

was the result of Ford’s having intentionally misled the Conleys into believing

that Ford had no insurers. That finding is supported by the record.

      (1)   Ford’s Misleading Substantive Discovery Responses

      During the trial proceedings, the Conleys did not overlook the issue of

Ford’s insurers. In their very first set of interrogatories and document requests,

the Conleys asked Ford specifically for information about insurers that could

provide coverage for their case, and they asked for that information in discovery

requests that were reasonably precise, straightforward, and unambiguous. That

                                        25
was information the Conleys were entitled to obtain under OCGA § 9-11-26 (b)

(2), as well as information the Conleys would need to seek qualification of

potential jurors under OCGA § 15-12-135 (a) based on relationships with

insurance companies that could be liable to pay damages the jury awarded. It

is now undisputed that Ford in fact had at least six such insurers. Rather than

simply and truthfully providing that information, however, the substantive

portion of Ford’s answers to the Conleys’ discovery requests was as follows:

“Ford states it has sufficient resources to cover any judgment which could be

reasonably rendered in this case, if any.” In context, that statement could

reasonably be understood as an assertion that Ford was self-insured and did not

have any insurers who could be liable for a judgment in this case.

      The record also shows that Ford intended its substantive responses to be

understood in this way. In the Young case, Ford offered an almost identical

substantive discovery response: “Ford has sufficient resources to satisfy any

judgment that reasonably could be expected to be awarded as damages in this

action, if any.” And Ford’s attorney (one of the same lawyers as in this case)

told the trial court (the same judge as in this case) that this response meant that

Ford had no insurers who could be liable for a judgment, saying that “consistent

                                        26
with our discovery responses . . . there is no insurance that would be applicable

to satisfy a judgment in this case.” Ford had also said that it had “sufficient

resources to satisfy any [reasonable] judgment” as its reason for objecting to the

Youngs’ pretrial order requesting qualification of jurors as to Ford’s insurers.10

       (2)     Ford’s Objections

       But Ford’s substantive responses did not stand alone in this case, as they

did in Young. As Ford and the Boggs Opinion emphasize, the substantive

portion of the response to both Interrogatory No. 5 and Document Request No.

10 was preceded by the phrase, “[s]ubject to and without waiving [Ford’s]

objections,” and was followed by objections on the ground that the request was

“overly broad,” sought “irrelevant” information, and, to the extent it asked for

more information than Ford was providing, sought “confidential or proprietary”

information. Judge Boggs’s opinion concluded that these objections placed the

Conleys “on notice that Ford may have had at least some insurance coverage.”

Boggs Op. at 10. Ford’s objections do make this a more complicated case, but



       10
            It is worth noting that the trial judge in Reese – a different judge than in this case and
Young – interpreted an almost identical discovery response by Ford “as meaning that Ford was
entirely self-insured” and similarly found that the response was “designed to be misleading.” Reese,
320 Ga. App. at 80.

                                                 27
they do not alter our conclusion as to how Ford’s answers could reasonably be

interpreted.

      If Ford had simply denied the existence of insurance without objection,

this would be an easy case for the Conleys to show due diligence. Where a party

simply answers a discovery request, the requesting party is entitled to believe

the answer. Due diligence does not require the requesting party to disbelieve the

substantive answers an opposing party has provided in discovery, nor must the

requesting party file a motion to compel and then show non-compliance with an

order to compel before the trial court can sanction the responding party for its

discovery abuse, as must be done if the responding party refuses to answer the

request at all. See OCGA § 9-11-37; MARTA v. Doe, 292 Ga. App. 532, 537

(664 SE2d 893) (2008) (“‘To condone [false or erroneous responses] would

force parties to assume the falsity of every sworn interrogatory response and file

endless motions preserving their right to relief.’” (citation omitted)). As our

Court of Appeals has cogently explained, in accord with the position of courts

nationwide:

      An interrogatory answer that falsely denies the existence of
      discoverable information is not exactly equivalent to no response.
      It is worse than no response. When there is no response to an

                                       28
      interrogatory or the response is devoid of content, the party serving
      the interrogatory at least knows that it has not received an answer.
      It can move the court for an order to compel a response. . . . If the
      response is false, however, the party serving the interrogatory may
      never learn that it has not really received the answer to the
      interrogatory. . . .

Id. at 536 (citation omitted; emphasis in original).

      On the other hand, if Ford had responded to the Conleys’ insurance

inquiries only with its objections, instead of with answers qualified by the

objections, this would be an easy case in Ford’s favor, as the Conleys would not

be heard to complain now that Ford led them to believe that it had no insurers.

If a party responds to a discovery request simply with objections to the request,

the requesting party is given no substantive answer at all. In this situation, the

law is clear: if the requesting party wants an answer upon which it can rely (or

sanctions for the failure to provide such an answer), it must file a motion to

compel, obtain an order from the court compelling an answer, and then seek

sanctions if the responding party still refuses to comply. See OCGA § 9-11-37;

Strejc v. MARTA, 197 Ga. App. 88, 89 (397 SE2d 501) (1990).

      Because Ford coupled its substantive answers with objections, this case

does not fall neatly into either of these easier scenarios. The trial court


                                       29
reasonably concluded, however, that even with the objections, Ford’s answers

were misleading. The Conleys were not required to read Ford’s objections as

a distinct refusal to say whether or not Ford carried insurance to cover the

Conleys’ claim, because the substantive responses that Ford provided could

reasonably be understood to indicate that the company was self-insured.

Moreover, the objections asserted by Ford suggest this understanding of the

substantive responses. If Ford carried insurance policies, Ford could not

reasonably refuse entirely to provide any information about them, in light of

OCGA §§ 9-11-26 (b) (2) and 15-12-135 (a). Moreover, the objections that any

further information about which resources Ford would use to cover a judgment

was irrelevant, proprietary, or confidential are difficult to understand with

respect to, for instance, the identity of a third-party insurer. Such objections

would make much more sense if Ford were truly self-insured. Thus, the

Conleys, and the trial court, could read Ford’s discovery responses, as a whole,

as asserting that Ford was self-insured and would not look to any insurance

policy to cover a judgment in this case. The Conleys, having no reason to

suspect those responses were false, were not obliged to question them or to seek

different responses. The Conleys asked; Ford answered; and the Conleys were

                                       30
entitled to rely upon those answers as truthful, rather than going to the trial court

to compel Ford to answer again.

      (3)    The Conleys’ Understanding of Ford’s Responses

      Even if the Conleys could reasonably (objectively) read Ford’s discovery

responses as indicating, misleadingly, that Ford had no insurers, if the Conleys

actually (subjectively) believed that Ford was non-responsive on the insurance

issue, they would not be entitled to a new trial. If that were the case, due

diligence would have obliged the Conleys to move to compel Ford to properly

answer the requests. See Strejc, 197 Ga. App. at 89. Ford contends that the

Conleys’ understanding that the responses to Interrogatory No. 10 and

Document Request No. 5 were evasive or incomplete, rather than misleading,

is demonstrated by the March 1, 2008 letter the Conleys sent to Ford

complaining about the company’s responses to the initial set of discovery

requests. That letter is Ford’s best piece of evidence, but it does not compel a

different conclusion than the trial court reached.

      The Conleys’ March 2008 letter, which was sent about six weeks after

receiving Ford’s responses, was not focused on the interrogatory and document

request seeking insurance information.         Instead, the letter asked Ford to

                                         31
“withdraw all general objections that it incorporates into each interrogatory,”

noting that “Ford has basically lodged an objection to each interrogatory.” The

letter also asked Ford to “withdraw the specific objections and answer the

questions posed instead of providing self-serving answers that do not respond

to the question posed” for 19 interrogatories (including No. 5), and further

requested that Ford withdraw its objections to and answer 15 other

interrogatories for all vehicles, meaning that the Conleys requested answers

without objections for 34 of the 37 interrogatories to which Ford had objected.

Finally, the letter requested that Ford “withdraw specific objections, respond to

the requests as written, . . . and/or fully respond to” 54 of the 68 document

requests to which Ford had objected (including No. 10).

      Thus, the Conleys’ letter was not directed at the two discovery requests

regarding insurance, but rather was a broadside complaint about Ford’s

objection-laden responses, which essentially asked Ford to review the initial set

of discovery requests again and to answer the questions without the blunderbuss

objections. Indeed, Ford acknowledged the unfocused nature of the Conleys’

letter in its March 21 reply, which said the Conleys had raised “general, broad

complaints regarding Ford’s answers and objections but fail[ed] to address

                                       32
particular interrogatories with the specific grounds for [their] complaints.” As

time went on and the Conleys focused more precisely on the initial responses

that Ford had provided, the Conleys could reasonably conclude, for the reasons

discussed previously, that Ford had asserted that it was self-insured and that no

further information about such self-insurance was required.

      To support the argument that the Conleys did not diligently pursue

insurance information, Ford also points out that the Conleys filed three motions

to compel other information sought in discovery. Those three motions, which

were filed much later in the pretrial period, show that the Conleys knew how to

seek to compel discovery. But the motions do not indicate that the Conleys

were ferreting out misinformation provided by Ford and demanding that it be

corrected, much less that the Conleys knew that Ford’s initial answers regarding

its insurance coverage — as the Conleys reasonably understood those answers

— were incomplete or untrue. None of the motions sought to compel further

responses to the Conleys’ initial interrogatories and document requests; they

instead addressed subsequent discovery items that Ford had unambiguously




                                       33
refused to produce and questions Ford had squarely refused to answer.11

       (4)     Deference to the Trial Court

       The trial court’s finding that Ford’s discovery responses intentionally

misled the Conleys into actually and reasonably believing that Ford had no

insurers is entitled to substantial deference on appeal. Unlike this Court or the

Court of Appeals, the trial court directly supervised the ebb and flow of the

discovery and trial process in this case and had the opportunity to observe and

assess the conduct, demeanor, and credibility of the parties and their counsel

throughout the proceedings, as well as the witnesses presented on this specific

issue at the motion for new trial hearing. See Singh, 292 Ga. at 581 (“‘[T]his

Court properly gives due deference to the opportunity of the trial court to judge

the credibility of the witnesses.’” (citations omitted)); Resource Life Ins. Co. v.

Buckner, 304 Ga. App. 719, 734 (698 SE2d 19) (2010) (“‘[T]rial judges,

through their direct involvement with the case, the parties, and the attorneys, and

their familiarity with the actions of the parties in the conduct of discovery in


       11
           The first motion sought to compel the depositions of two engineers to which Ford had
consistently objected. The second motion sought to compel Ford’s answers to the Conleys’ third set
of interrogatories and twelfth set of document requests after Ford “stated unequivocally that it will
not be answering any of this discovery” on the ground that it was untimely. The final motion sought
to compel video clips and test protocols that Ford had repeatedly failed to produce.

                                                 34
similar cases that are properly brought to their attention, are in the best position

to evaluate the parties’ conduct and to determine the appropriate level of

[discovery] sanctions.’” (citation omitted)); Santora v. American Combustion,

Inc., 225 Ga. App. 771, 772 (485 SE2d 34) (1997) (“In determining whether a

party has abused discovery, the trial court sits as trier of fact, and this Court will

uphold a finding of wilful discovery abuse if there is any evidence to support

it.”).

         Ford maintains that the trial court’s involvement in the Young case

impermissibly colored its decision in this case and the court “conflated the two

proceedings.” It is true that the trial court found that Ford’s discovery responses

were intentionally misleading based in large part on the deposition testimony of

Ford’s in-house lawyer introduced during the sanctions hearing held in Young.

But the court was entitled to consider that evidence, because the Conleys

admitted the transcript of the Young hearing at the motion for new trial hearing

in this case without objection by Ford.

         Ford further claims that the trial court failed to consider that in this case,

unlike in Young, Ford objected to the requests for insurance information. In

fact, the court specifically acknowledged Ford’s argument that the Conleys

                                           35
should have known that the company had insurance “based upon Ford’s

objections to Plaintiffs’ discovery requests seeking disclosure of insurance

information.” The court simply did not find those objections sufficient to put

the Conleys on notice that Ford might have insurers — a finding with which we

agree, as discussed previously, because the objections were made alongside

substantive answers that reasonably could be read to indicate that Ford was self-

insured, and indeed, the objections could be understood to suggest that very

reading of the substantive answers.

      Ford also quarrels with the trial court’s statement that Ford’s in-house

counsel testified to “a general corporate practice” of not disclosing insurance

information in discovery, asserting that “[t]he actual testimony was that Ford

had produced insurance information where Ford’s objections had been

overruled.” But Ford’s lawyer testified that insurance information “isn’t

produced as a matter of course in our cases,” indicating that the general practice

of the corporation was to refuse to provide insurance information when first

requested even in states, like Georgia, where such information should be

disclosed if requested.    The trial court’s statement was therefore a fair

characterization of the evidence.

                                       36
      As indicated by the equal division of the Court of Appeals, whether the

Conleys exercised due diligence in this case is a pretty close question, and the

trial court could have reached a different conclusion, to which we likely also

would have deferred. But the conclusion the trial court reached is supported by

the record viewed as a whole. Ford’s responses to the Conleys’ initial discovery

requests for insurance information affirmatively misled the Conleys into actually

and reasonably believing that Ford was entirely self-insured for any judgment

in their case, and the Conleys therefore did not fail to act with due diligence in

not moving to compel further responses from Ford, in not asking the trial court

to qualify the prospective jurors as to insurers that Ford had failed to identify,

and in not moving for a new trial until after the truth about Ford’s insurers was

revealed during the subsequent Young litigation. See Aaronson, 109 Ga. App.

at 384 (finding good cause for the untimely filing of a motion for new trial

where the movant failed to present evidence at trial because he was misled by

the other party into believing that the trial had not yet happened). Accordingly,

the Conleys did not waive their right to qualify the jury as to Ford’s insurers that

may have been liable for a judgment, and the Conleys have met the due

diligence requirement for the grant of an extraordinary motion for new trial.

                                        37
       (b)    Material Harm

       To obtain a new trial, in addition to showing that they had good reason for

the late filing of their motion for new trial, the Conleys were required to show

that the error they identified caused them material harm. This is usually a

difficult showing to make, but it is not for the particular claim that the Conleys

presented, as the trial court correctly held. When the error is the failure to

qualify the jurors in a civil trial as to their relationship with the defendant’s

insurers that may be liable for a judgment, then after the verdict is returned,

harm must be presumed.

       Ford’s in-house counsel testified that the company routinely answered

discovery requests for insurance information by saying that Ford had sufficient

resources to cover any reasonable judgment, and that opposing parties generally

found that response sufficient. Ford may be right that such an answer is

sufficient to satisfy the main purpose of OCGA § 9-11-26 (b) (2), because

plaintiffs like the Conleys are notified that Ford will be able to pay an adverse

judgment or settlement in the case (whether directly or from insurance).12 In

       12
         OCGA § 9-11-26 (b) (2), which was added to the Georgia Civil Practice Act in 1972, see
Ga. L. 1972, p. 510, § 1, tracks an amendment to the Federal Rules of Civil Procedure enacted in
1970. That amendment resolved uncertainty as to whether insurance information had to be disclosed

                                               38
Georgia, however, information about a civil defendant’s insurers is required for

a second, and perhaps even more important, purpose: qualifying the jury. Ford’s

national discovery practice apparently failed to take into account Georgia’s rule

and the right it provides to plaintiffs.

       It is the longstanding rule in Georgia that, to ensure the right of trial by an

impartial jury, a party to a civil case is entitled to have the jury qualified by the

court as to any insurance carrier with a financial interest in the case. See Atlanta

Coach, 178 Ga. at 549-550; Weatherbee v. Hutcheson, 114 Ga. App. 761, 764

(152 SE2d 715) (1966) (“It is proper to qualify the jury relative to the possible

interest which the members may have in an insurance carrier having a financial

interest in the outcome of the suit.”). See also OCGA § 15-12-135 (a) (“All

trial jurors in the courts of this state shall be disqualified to act or serve in any

case or matter where such jurors are related by consanguinity or affinity to any


in discovery in favor of disclosure, on the ground that “[d]isclosure of insurance coverage will enable
counsel for both sides to make the same realistic appraisal of the case, so that settlement and
litigation strategy are based on knowledge and not speculation.” Fed. R.Civ. P. 26 Advisory
Committee’s Note, 1970 Amendment. For more than 20 years now, insurance agreements have been
included in the initial disclosures that must be made in most federal civil cases without even awaiting
a discovery request. See Fed. R. Civ. P. 26 (a) (1) (A) (iv). See also Fed. R. Civ. P. 26 Advisory
Committee’s Note, 1993 Amendment (“As the functional equivalent of court-ordered interrogatories,
this paragraph requires early disclosure, without need for any request, of four types of information
that have been customarily secured early in litigation through formal discovery.”). OCGA § 9-11-26
has not been amended to require such initial disclosures without request.

                                                  39
party interested in the result of the case or matter . . . .”). It is an equally

longstanding Georgia rule that where a civil jury was not properly qualified in

this way, and where the party seeking such qualification has properly preserved

the issue for review, prejudice to that party will be presumed, and in the absence

of proper rebuttal, a new trial must be ordered. See Atlanta Coach, 178 Ga. at

550-552.

      The issue is not whether or not the juror can be fair and impartial
      while having the interest; if this were the issue, then ignorance
      would prevent prejudice. The issue is the per se disqualification
      under OCGA § 15-12-135, as a matter of law, with the presumption
      of prejudice.

Smith v. Crump, 223 Ga. App. at 56.

      The reason for this unusual presumption of harm involves yet another

longstanding Georgia rule — the prohibition against jurors impeaching their

verdict by showing their own disqualification. See Atlanta Coach, 178 Ga. at

551-552; Reece v. State, 208 Ga. 690, 691 (69 SE2d 92) (1952) (“It is well

settled, as a matter of public policy, that a juror will not be heard to impeach his

verdict by showing his own incompetency or disqualification.”); former OCGA

§ 9-10-9 (“The affidavits of jurors may be taken to sustain but not to impeach



                                        40
their verdict.”).13 In voir dire, prospective jurors may be questioned about their

relationships with insurers that face potential liability from a judgment in the

case and may provide truthful answers, whatever they may be; but once the jury

is seated and renders its verdict, although jurors could testify to a lack of

disqualifying relationships, they could not impeach the verdict by testifying to

any disqualifying relationship.

       Thus, the party seeking to examine the jury regarding disqualifying ties

to insurance companies must be permitted to pose the questions before the

verdict, and an error in this regard cannot be cured or deemed harmless after

verdict.

       If the plaintiff was entitled to have the examination as to
       relationship conducted in open court and before verdict while the
       jurors were competent to testify against as well as for their

       13
            This case was tried under Georgia’s old Evidence Code, which applied to trials
commencing before January 1, 2013. See Ga. L. 2011, p. 99, § 101. The statutory limitation on
questioning jurors after their verdict is now found in OCGA § 24-6-606 (b), which says:
                Upon an inquiry into the validity of a verdict or indictment, a juror shall not
       testify by affidavit or otherwise nor shall a juror’s statements be received in evidence
       as to any matter or statement occurring during the course of the jury’s deliberations
       or to the effect of anything upon the jury deliberations or any other juror’s mind or
       emotions as influencing the juror to assent to or dissent from the verdict or
       indictment or concerning the juror’s mental processes in connection therewith;
       provided, however, that a juror may testify on the question of whether extraneous
       prejudicial information was improperly brought to the juror’s attention, whether any
       outside influence was improperly brought to bear upon any juror, or whether there
       was a mistake in entering the verdict onto the verdict form.

                                              41
       qualification, the error in denying this right was not cured by the
       submission of affidavits procured by the defendant out of court and
       after verdict, when the jurors could legally testify only one way on
       the question, and by offering to permit the plaintiff to make a
       counter-showing [that cannot legally be made].

Atlanta Coach, 178 Ga. at 552. See also Lewis v. Emory Univ., 235 Ga. App.

811, 815 (509 SE2d 635) (1998) (“[T]he law itself provides the negative factual

answer [after verdict], without an opportunity to discover whether it is true

factually or not.”).14 In short, if prejudice were not presumed in this way, a trial

court’s improper ruling refusing to allow jurors to be qualified as to insurers

would be immune from correction on appeal after verdict.

       Ford seeks to avoid the application of Atlanta Coach in three ways, none

of which are convincing.

       (1)     First, Ford points out that Atlanta Coach involved a timely request

to the trial court to qualify the jury as to the defendant’s insurer, which was

erroneously denied; Judge Boggs’s opinion adds that in Atlanta Coach and some

similar cases granting new trials, not only was a timely objection to the lack of

       14
          Thus, contrary to the suggestion of Justice Melton’s concurrence, only juror affidavits or
similar evidence obtained before the verdict could rebut the presumption of harm from a failure to
properly qualify the jury. See Wallace v. Swift Spinning Mills, Inc., 236 Ga. App. 613, 615 (511
SE2d 904) (1999) (“Such presumption must be rebutted, if at all, prior to the verdict.”). As the trial
court correctly noted, Ford has offered no such evidence seeking to rebut the presumption of
prejudice to the Conleys.

                                                 42
jury qualification made at trial, but a timely new trial motion was filed

challenging that ruling. See Boggs Op. at 15. In this case, by contrast, the jury

qualification issue was first raised in an untimely, extraordinary motion for new

trial.

         The timeliness of the challenge, however, goes to the issues of waiver and

due diligence, not harm. And as discussed in the previous subdivision, the

Conleys’ failure to raise the issue of qualifying Ford’s insurers earlier was

excused because Ford misled them into believing no such issue existed. As for

harm, the same reasoning that supports a presumption of harm when the failure

to properly qualify a jury is raised in an ordinary motion for new trial requires

the same presumption to be applied in an extraordinary motion: in both

situations, without presuming such harm, errors regarding jury qualification

would be immune from correction, because after the verdict, the party entitled

to jury qualification would be precluded from showing actual harm by the rule

prohibiting jurors from impeaching their verdict. Accordingly, we see no reason

to distinguish between ordinary and extraordinary motions for new trial in this

regard.

         This conclusion is consistent with the Court of Appeals’s decision in

                                         43
Patterson v. Lauderback, 211 Ga. App. 891 (440 SE2d 673) (1994), overruled

on other grounds by Warren v. Ballard, 266 Ga. 408, 410 (467 SE2d 891)

(1996). Patterson held that the Atlanta Coach presumption of harm applied in

reversing the denial of an extraordinary motion for new trial based on the failure

to qualify the jury as to the defendant’s insurer. See Patterson, 211 Ga. App. at

894-896. The plaintiffs’ failure to raise the claim sooner was excused because

defense counsel misled the trial court into believing the insurer was a stock

company rather than a mutual company as to which qualification as to juror

policyholdings would be necessary, and the plaintiffs made a diligent effort after

trial to discover and produce evidence that the insurer was in fact a mutual

company. See id. The Court of Appeals concluded, “Defense counsel may state

he does not know, or is not sure, but he may not provide erroneous [insurer]

information upon which the trial court relies, and escape responsibility for

resulting error in the qualification of the jury.” Id. at 896. The same can be said

of erroneous insurer information provided by the defendant in discovery, upon

which the plaintiffs reasonably rely, as occurred in this case.15

       15
           Ford contends that the requirement of showing harmful error has been applied to jury
qualification-based motions for new trial, but the company cites only felony criminal cases. See
Allen v. State, 235 Ga. 709, 714 (221 SE2d 405) (1975) (“There was no showing that any juror who

                                              44
        (2)     Ford next points out that the right to challenge juror qualifications

may be waived, and when so waived, it is conclusively presumed that no harm

resulted:

        The disqualification of a juror . . . may be expressly or impliedly
        waived by a party having cause to complain, and if expressly or
        impliedly waived, it is conclusively presumed that no harm or

tried appellant was so related. A new trial, therefore, will not be granted without a showing of
harm.”); Peek v. State, 247 Ga. App. 364, 366 (542 SE2d 517) (2000). It is true that in 1899, this
Court held that a defendant seeking a new trial based on a failure to properly qualify the jury in a
felony case must prove that there was, in fact, a juror who was disqualified. See Carter v. State, 106
Ga. 372, 377 (32 SE 345) (1899). Carter and its progeny involved felony cases, however, and in
Atlanta Coach, this Court expressly distinguished civil and misdemeanor cases, where the harm from
failure to qualify the jury is presumed, from felony cases, where the defendant must prove actual
harm. See Atlanta Coach, 178 Ga. at 555 (“[A] different rule for the selection of a jury applies in
felony cases from that which obtains in civil and misdemeanor cases.”). Under Georgia statutory
law at that time, the parties in a civil or misdemeanor case were entitled to a panel of 24 “competent
and impartial jurors from which to strike a jury,” whereas parties in a felony case were entitled only
to have the trial court “impanel[ ] forty-eight jurors” whom they could then question and seek to
disqualify. Id. at 555-556. The Court reasoned that in civil and misdemeanor cases, the error was
the failure of the trial court to qualify the jury panel, but the error in a felony case involved “the
disqualification itself, and not the [court’s] refusal to make inquiry,” because the parties did not have
the legal right for the panel to be pre-qualified by the court. Id. at 556.
        Although Carter was relied on in Allen, it has not been cited by this Court in almost 40 years,
and under the reasoning of Atlanta Coach, it is not clear whether the holding in Carter survived the
1951 change in the ability of parties in criminal cases to challenge jurors, which provided, in part,
that “[i]n all criminal cases both the State and the defendant shall have the right to an individual
examination of each juror from which the jury is to be selected prior to interposing a challenge.” Ga.
L. 1951, p. 214, § 2 (now codified as OCGA § 15-12-133). This Court has read that language to
mean that a “defendant in a felony case is entitled to have 48 qualified jurors put upon him.” Britten
v. State, 221 Ga. 97, 100 (143 SE2d 176) (1965) (emphasis added). In any event, to decide this case,
which involves the failure to qualify a jury in a civil case, it is sufficient to recognize that Carter’s
holding, even if still good law, never applied to civil cases.
        As for Peek, that was a felony case that did not rely on Carter or involve a claim that the jury
should have been qualified generally as to a particular type of relationship. Instead, the Court of
Appeals rejected the argument that the defendant’s stepfather had been improperly allowed to sit on
the jury on the ground that nothing in the record showed that the juror actually was the defendant’s
stepfather. See 247 Ga. App. at 366.

                                                   45
      benefit to either party resulted from the disqualification, and where
      it appears that the party having cause to complain either knew of the
      relationship or could have discovered it by the timely exercise of
      ordinary diligence, and remained silent, that party will be presumed
      to have waived the disqualification.

Lewis v. State, 291 Ga. 273, 275 (731 SE2d 51) (2012) (citation omitted). See

also Citizens & Southern Nat. Bank v. Haskins, 254 Ga. 131, 138 (327 SE2d

192) (1985) (holding that the plaintiffs had shown no harm from the failure to

qualify the jury as to banking relationships with the defendant bank, when the

plaintiffs failed to object to the omission of that qualification at trial); Bean v.

Barron, 176 Ga. 285, 285 (168 SE 259) (1933) (“‘When parties are furnished

with a list of the jury, it is their duty, if they know that any of the jurors are

disqualified, to call attention to the same, or the disqualification will be held to

have been waived.’” (citation omitted; emphasis added)).

      Once again, however, this is not a case in which the Conleys either knew

of the ground for qualifying the jury that they now raise, or could have

discovered that ground by the timely exercise of ordinary diligence, before the

jury was empaneled. The Conleys are not complaining about the failure to

qualify the jury as to relationships with specific persons or entities that the

Conleys knew or should have realized had an interest in the case, like the parties

                                        46
or counsel that appeared on their behalf or witnesses identified on lists

exchanged before trial. Compare, e.g., Usry, 170 Ga. at 360; Hardy v. Tanner

Med. Center, Inc., 231 Ga. App. 254, 255-256 (499 SE2d 121) (1998). Instead,

the Conleys complain that the jury should have been qualified as to Ford’s

insurers. As to that issue, as discussed in Division 3 (a) above, the Conleys did

not know whether and with whom Ford had insurance coverage for their case;

the Conleys acted diligently in asking for such information in their initial

discovery requests; Ford’s answers affirmatively misled the Conleys into

believing that Ford was self-insured; and the Conleys therefore were excused

from raising this qualification issue with the trial court before the jury was

selected.

      (3)   Finally, Ford forthrightly asks this Court to overrule Atlanta Coach.

Ford contends that Atlanta Coach has been subject to criticism in the Court of

Appeals, citing Floor Pro Packaging, Inc. v. AICCO, Inc., 308 Ga. App. 586,

588 (708 SE2d 547) (2011), and Presiding Judge Beasley’s special concurrence

in Franklin v. Tackett, 209 Ga. App. 448, 450-454 (433 SE2d 710) (1993). In

Floor Pro, the Court of Appeals held that for corporations other than an insurer

of a party, the presumption of harm arises only where the proponent of

                                       47
qualification showed “a strong probability” that the corporation had “a direct,

demonstrable financial stake in the outcome of the case.” 308 Ga. App. at 588.

The court did not question Atlanta Coach’s presumption of harmful error when

the jury is not qualified as to insurance companies that directly insure a party.

See id.

      The special concurrence in Franklin challenged the view that a jury should

be qualified based on a party’s insurers when the jury is unlikely to discover

who those insurers are or even if the party has insurance during the trial,

observing that “[w]ithout the link of knowledge, there is no disqualifying

interest, because the interest will not affect the decision-making.” 209 Ga. App.

at 453 (Beasley, P. J., concurring specially) (emphasis in original). Thus, the

concurrence highlighted the problem that asking jurors if they are related to a

particular insurer, as Atlanta Coach suggested, communicates to the jury that the

insurer’s interests are at stake in the case, potentially creating a need for

disqualification that would not exist and injecting the issue of insurance into the

case even though evidence of a defendant’s insurance coverage has long been

prohibited in tort trials. See Franklin, 209 Ga. App. at 450-451 (Beasley, P. J.,

concurring specially). Presiding Judge Beasley suggested that questioning

                                        48
potential jurors about their employment and stock interests would be a better,

more circumspect way to discover their connections to insurance companies.

See id. at 453.

      In several cases after Franklin, the Court of Appeals debated whether a

defendant’s specific insurers should be directly identified in qualifying the jury.

Compare, e.g., Arp v. Payne, 230 Ga. App. 840, 841 n. 2 (497 SE2d 810) (1998)

(“[T]he better approach would be to question the jury as to any financial interest

in the outcome of the case without directly identifying the insurer.’” (citation

omitted)), and Patterson, 211 Ga. App. at 895 n. 2 (noting that trial courts have

discretion to qualify jurors as to insurer relationships by following Presiding

Judge Beasley’s suggestions or using written juror questionnaires to discover

such disqualifications rather than doing so orally in the presence of all jurors),

with Arp, 230 Ga. App. at 841 (Pope, P. J., concurring specially) (“[F]ailing to

qualify prospective jurors regarding any relationship they might have with a

specific insurer having an interest in the outcome of a case, itself, poses its own

risk to the right of trial by an impartial jury.”), and Smith v. Crump, 223 Ga.

App. at 55-56 (squarely rejecting Presiding Judge Beasley’s position, explaining

that jurors may learn the identity of a defendant’s insurers at trial in ways other

                                        49
than through voir dire). None of those cases, however, advocate overruling

Atlanta Coach or challenge its holding that harm must be presumed when a jury

was not qualified as to a defendant’s insurers.

      The question presented in this case is not whether there is any way to

adequately qualify jurors in civil cases as to a defendant’s potentially liable

insurers short of directly asking the jurors about relationships with the particular

insurance companies at issue. The question is whether to reconsider the rule that

harm to the plaintiff must be presumed where, as here, there was a complete

failure to qualify the jury as to a defendant’s insurance carriers — a rule based,

as explained above, on the need to provide a remedy to plaintiffs who are not

permitted to show actual harm because that would require them to impeach the

jury’s verdict. That rule has been the law in Georgia for 80 years now, and we

see no compelling reason to change it at this time.

      (c)   Conclusion

      Because the Conleys acted with due diligence to raise their claim that the

jury should have been qualified as to Ford’s insurers, because the jury should

have been so qualified, and because the failure to do so raises an unrebutted

presumption that the Conleys were materially harmed, the trial court did not

                                        50
abuse its discretion in granting the Conleys’ extraordinary motion for new trial

on this ground.

      4.     The Trial Court’s Pretrial Order

      The trial court indicated that the Conleys also were entitled to a new trial

on the ground that Ford violated the court’s scheduling order, which required

the parties to prepare a consolidated pretrial order pursuant to the Uniform State

Court Rules. The court asserted that the pretrial order obligated “each party to

disclose the individuals or entities for which the jury should be qualified,” and

concluded that Ford violated this obligation by not disclosing its insurers that

could be liable for a judgment. We disagree.

      Neither the statute regulating pretrial orders, see OCGA § 9-11-16, nor the

uniform court rule regarding pretrial orders, nor the case law requires a party to

ask the trial court to qualify the jury on behalf of its adversary. Like its superior

court counterpart, Uniform State Court Rule 7.2 (4) requires each party to file

a proposed pretrial order in which the party must, among other things, complete

the statement: “The jury will be qualified as to relationship with the following:

_______.” This allows a party to list all of the individuals and entities,

including insurers, that the party wants the court to consider in qualifying the

                                         51
jury, and indeed the party’s failure to do so may waive its right to complain later

about the failure to so qualify the jury. See Dept. of Human Resources v.

Phillips, 268 Ga. 316, 318, 320 (486 SE2d 851) (1997); Thurmond v. Bd. of

Commrs. of Hall County, 174 Ga. App. 570, 571 (330 SE2d 787) (1985).16

       Rule 7.2 does not indicate, however, that a party must list in the pretrial

order individuals and entities as to which it believes the other party might want

the jury qualified. For the proposition that such an obligation exists, the

Conleys relied at oral argument on Phillips, but that case just says generally that

“[t]he Code imposes a duty on each party to assist the trial court in formulating

the pretrial order by defining the issues for trial, and deciding ‘such other

matters as may aid in the disposition of the action.’” 268 Ga. at 318 (quoting

OCGA § 9-11-16 (a)). The trial court cited only Weatherbee v. Hutcheson, 114

Ga. App. 761, hn. 1 (152 SE2d 715) (1966), which reiterates that it is “proper”

for the court to qualify the jury in a negligence action as to the defendant’s

insurers, adding that the court “should inquire as to the existence of insurance


       16
           Ford cites such waiver cases in arguing that the Conleys’ failure to ask the trial court to
qualify Ford’s insurers in the pretrial order waived their right to complain about the lack of
qualification in their motion for new trial. But the Conleys’ waiver in this regard is again excused
because Ford affirmatively misled them into believing that Ford had no such insurers. See Division
3 (a) above.

                                                 52
and the name of the company, or comp[anies], so that the information will be

available for qualifying the jury,” and “[w]hen requested by the court, counsel

should make full and fair disclosure of the [insurance] information,” so long as

that colloquy occurs outside the presence of the jury. Id. But in this case —

unlike in Young — there is no evidence that the trial court ever made such a

specific inquiry about Ford’s insurers. No case cited to us, or that we have

found, holds that a party with insurers that may cover the claims against it has

an affirmative duty to volunteer that information to the court in the pretrial order

(or otherwise), much less that the failure to do so warrants a new trial. We

therefore hold that the trial court erred as a matter of law to the extent that the

court ruled that the Conleys were entitled to a new trial because Ford failed to

list its insurers in the pretrial order.

      On the other hand, it is clear that a party may, if it chooses, list its own

insurers in the pretrial order, thereby unambiguously notifying the opposing

party and the trial court of the potential jury qualification issue and insulating

itself from challenge on the issue if the court then qualifies the jury as to those

insurers or if the opposing party fails to object to the lack of such qualification.

At a minimum, in drafting its pretrial order and reviewing the Conleys’ draft,

                                           53
and in discussing the pretrial order with the trial court, Ford was required to

focus on the issue of jury qualification, and indeed the consolidated pretrial

order listed numerous individuals, entities, and witnesses as to whom the parties

wanted the jury qualified.

      In this regard, Ford — the party corporation, if not its trial counsel at that

point in time — indisputably knew that it had insurers which were liable to

cover a reasonable judgment in this case, and Ford was charged with knowledge

of the law — that under settled Georgia law, the trial court’s failure to qualify

the jury as to such insurers would be deemed harmful error if raised after a

defense verdict, unless it was then concluded that the Conleys were aware or

should have been aware of the insurers. Thus, while the pretrial order did not

obligate Ford to list its insurers, Ford had good reason and ample opportunity

at these points of the pretrial process to ensure that the Conleys (and the court)

understood that Ford in fact had numerous insurers, and in making its overall

findings regarding what the Conleys understood about Ford’s insurance

coverage and what Ford intended the Conleys to understand, the trial court could

take into account the parties’ failure to address Ford’s insurance with respect to

the pretrial order.

                                        54
      5.    Conclusion

      We close by addressing the contention of Ford and its amicus that if we

affirm the trial court’s ruling, the floodgates will be opened for countless more

extraordinary motions for new trial to be granted, and final judgments

undermined, where parties who lost at trial comb back through discovery

materials and find some vague response to use as the basis for such a motion.

However, outside the circumstances of this case, which we certainly hope are

unusual, such efforts are unlikely to be successful, because of the strict

requirements for granting extraordinary motions for new trial that we have

reiterated in Division 2 above.

      To begin with, absent good evidence, and a finding by the trial court, that

the opposing party’s discovery responses, made in response to reasonably

precise, straightforward, and unambiguous requests, were not just vague or

incomplete but affirmatively misleading, the moving party will normally be

unable to explain why it did not pursue a definitive response with a motion to

compel and therefore will not be able to satisfy the due diligence requirement.

We fully agree with Ford that “[a] party can not during the trial ignore what he

thinks to be an injustice, take his chance on a favorable verdict, and complain

                                       55
later.” Johnson v. State, 282 Ga. 96, 98 (646 SE2d 216) (2007) (citation and

punctuation omitted). A party that ignores a discovery violation or jury

qualification issue of which it is aware — or of which it should be aware — at

the time of trial waives the right to rely on that issue in a motion for new trial,

and such waiver will indeed defeat many new trial motions. See, e.g., Sibley v.

Dial, 315 Ga. App. 457, 459 (723 SE2d 689) (2012) (holding that Sibley waived

his complaint that, “although prospective jurors were asked about their

relationship with [the defendant’s insurer] State Farm, they were asked without

having taken the statutory oath,” because “Sibley and his lawyer knew that

prospective jurors had been qualified as to any relationship with State Farm

outside their presence, but they failed to object to this procedure or to even

inquire whether the oath had been administered before the prospective jurors

had been so qualified”). In this case, however, the Conleys’ awareness of Ford’s

insurers was precluded by Ford’s misleading discovery responses.

      We also note in this respect that Ford and its amicus have offered no

evidence that discovery responses that courts would find to be affirmatively

misleading are routinely made. Ford does not admit engaging in such a

discovery practice even in this case, much less on a regular basis, and the amicus

                                        56
does not suggest that the businesses for whom it speaks frequently commit

discovery violations that can and would be reasonably construed by courts as

providing false and misleading answers. Indeed, there is no indication that other

defendants in Georgia civil cases have engaged in Ford’s former practice — we

assume it has now been stopped — of customarily indicating that the defendant

is self-insured (sometimes with obfuscating objections) when asked for basic

and entirely appropriate information about insurance coverage for claims. In the

absence of evidence to the contrary, we hesitate to broadly attribute a lack of

fundamental honesty and professionalism in discovery practice to litigants and

lawyers in this State. Moreover, we trust our trial courts to review claims of

such misconduct carefully to ensure that the requirement to diligently pursue

requested discovery, and to bring complaints about discovery and other matters

to the attention of the court in a timely fashion, are not eroded.

      Even if the moving party could satisfy the due diligence requirement, the

party must also show harm from the asserted error. See Eberhardt, 163 Ga. at

803. In the great majority of cases, this requires a showing of actual harm, and

again we have been offered no evidence suggesting that the results of trials are

regularly affected even where some discovery violation occurred. Even in the

                                       57
rare situations where harm must be presumed, as with the failure to properly

qualify the jury in a civil case, many claims will have foundered under the due

diligence requirement. For example, as mentioned previously, many potential

jury qualification issues — like relationships with the parties or their counsel —

would normally be apparent from the record to any diligent party and thus must

be raised before the jury is seated or deemed waived for later review.

      Accordingly, our decision today should be not be read as breaking any

new ground, but rather as simply affirming the grant of an extraordinary motion

for new trial based on the application of settled rules of law to a set of facts that

may well be peculiar to Ford’s ill-considered discovery practice. If this case is

to teach any lesson, it is that the civil discovery process is supposed to work to

allow the parties to obtain the information they need to prove and defend their

cases at trial before impartial juries. Discovery is not supposed to be a game in

which the parties maneuver to hide the truth about relevant facts, and when a

party does intentionally mislead its adversary, it bears the risk that the truth will

later be revealed and that the judgment it obtained will be re-opened to allow a

new trial based on the truth.

      Judgment affirmed. All the Justices concur.

                                         58
      MELTON, Justice, concurring.

      Although I agree with the outcome of the majority opinion, I write

separately to emphasize that the presumption of harm raised by the failure to

qualify a jury with regard to insurance coverage is a rebuttable one. Atlanta

Coach Co. v. Cobb, 178 Ga. 544 (174 SE 131) (1934). For example, under

circumstances in which a trial is conducted from start to finish with no mention

of any insurance carrier, harm would appear to be highly unlikely, given the fact

that the jurors could not be adversely affected by information never disclosed

to them. Under such circumstances, the presumptive harm associated with the

lack of qualification might properly be rebutted. To accomplish this rebuttal,

however, a party must raise a timely and proper argument. Because the evidence

is not dispositive that any such rebuttal was both timely and properly made, I

agree with the majority’s conclusion that the trial court did not abuse its

discretion by granting an extraordinary new trial in this case.




                                       59
                        Decided February 24, 2014.

     Product liability. Cobb State Court. Before Judge Tanksley.

     Balch & Bingham, Michael J. Bowers, Christopher S. Anulewicz, Huff,

Powell & Bailey, Audrey K. Berland, Michael R. Boorman, Kilpatrick,

Townsend & Stockman, Curtis A. Garrett, Jr., Adam H. Charnes, for appellant.

     Andrew W. Jones, Robin F. Clark, Beasley, Allen, Crow, Methvin, Portis

& Miles, Benjamin E. Baker, Jr., Dana Taunton, for appellees.

     King & Spalding, Chilton D. Varner, Stephen B. Devereaux, Susan M.

Clare, Moore, Ingram, Johnson & Steele, Robert D. Ingram, Angela H. Smith,

Harris, Penn & Lowry, Darren W. Penn, Madeline E. McNeeley, amici curiae.




                                     60